Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The recitations of the specific features of the lower structure of a vehicle in claim 1 including especially the construction of the  lower structure further comprises a pair of left and right side sills that extend below side portions of the passenger compartment, the respective rear end portions of the front side frames are coupled to the corresponding left and right side sills constituting the vehicle body strength member, the respective reinforcing panel portions are joined to the corresponding left and right side sills, the lower structure further comprises front pillars which are raised upward from a front portion of each side sill, and the reinforcing panel portions are joined respectively to the corresponding left and right front pillars is not taught nor is fairly suggested by the prior art of record. 
The recitations of the specific features of a lower structure of a vehicle in claim 4 including especially the construction of the reinforcing panel portions have reinforcing beads extending from the dashboard panel toward the side sills is not taught nor is fairly suggested by the prior art of record. 

. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658.  The examiner can normally be reached on 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 
800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612